Citation Nr: 0405371	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date than July 15, 
2002, for the grant of a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to Department of Veterans Affairs (VA) 
disability benefits for a neurological disability of the left 
upper extremity secondary to left shoulder and cervical spine 
disabilities for which VA disability benefits have been 
granted under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to VA disability benefits for depression 
secondary to pain associated with the veteran's left shoulder 
and cervical spine disabilities for which VA disability 
benefits have been granted under the provisions 38 U.S.C.A. § 
1151.

4.  Entitlement to VA disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for burn scars on the face 
and left shoulder associated with a Magnetic Resonance 
Imaging (MRI) study ordered by VA.



(The issues of entitlement to an initial evaluation in excess 
of 10 percent from March 24, 1998, to March 7, 2000, and in 
excess of 30 percent beginning March 8, 2000, for a cervical 
spine disability; and, entitlement to an evaluation in excess 
of 20 percent from September 1, 1998, to March 7, 2000, in 
excess of 30 percent from March 8, 2000, to July 14, 2002, 
and in excess of 40 percent beginning July 15, 2002, for a 
left shoulder disability will be the subject of a separate 
appellate decision).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had honorable active service from February 1961 
to September 1974.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the VA 
Regional Office (RO) in Muskogee, Oklahoma.  The RO denied 
entitlement to VA compensation benefits for neurological 
disability of the left upper extremity and neck.  The RO also 
awarded a TDIU effective July 15, 2002.  The matter also 
comes to the Board from a rating decision dated in December 
2002, wherein the RO denied entitlement to VA compensation 
benefits for depression, claimed as secondary to pain 
associated with the veteran's left shoulder disability and 
cervical spine disability, the disabilities for which VA 
compensation benefits have been granted under the provisions 
38 U.S.C.A. § 1151.  The RO also denied entitlement to VA 
compensation benefits for burn scars on the face and left 
shoulder associated with an August 1998 MRI study ordered by 
VA.  The veteran thereafter appealed said issues.  

The matters from a December 2002 rating decision which denied 
an earlier effective date than July 15, 2002, for the grant 
of a TDIU.  

The veteran's claim was remanded in December 2001 and 
February 2003.  

At the veteran's April 2003 hearing (page 7), the issue of 
disability benefits for a left leg disability secondary to a 
left shoulder disability and cervical spine disability for 
which VA disability benefits have been granted under the 
provisions of 38 U.S.C.A. § 1151 was raised by the veteran.  
The issue of service connection for hypertension was also 
raised.  These issues are referred to the RO for 
adjudication.  

On a VA Form 9, received at the RO in October 2002, the 
veteran requested a Board hearing at a local VA office before 
a member, or members, of the Board and stated that he would 
accept a videoconference hearing.  That hearing was held in 
April 2003 before the undersigned Veterans Law Judge.  

REMAND

In its December 2002 rating decision, the RO declined to 
grant an earlier effective date than July 15, 2002, for the 
grant of a TDIU.  In a January 2003 statement, the veteran 
expressed disagreement with said rating decision.  Since the 
veteran submitted a timely NOD regarding this issue, the 
Board is required to remand this issue to the RO for issuance 
of a Statement of the Case (SOC). See Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, the RO should issue a SOC 
regarding the issue of an earlier effective date than July 
15, 2002, for the grant of a TDIU. 

Regarding the issues of disability benefits for depression 
secondary to left shoulder and cervical spine disabilities, 
and disability benefits under 38 U.S.C.A. § 1151 for burn 
scars on the face and left shoulder associated with an MRI 
study, the veteran has not had VA examinations regarding 
these claims.  Accordingly, pursuant to the Veterans Claims 
Assistance Act of 2000, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
psychiatric disorders and to determine if he has any scars on 
his face and left shoulder.  

Regarding the issue of disability benefits for a neurological 
disability of the left upper extremity secondary to left 
shoulder and cervical spine disabilities, it is true that the 
veteran had a VA examination regarding this issue in July 
2002.  The examiner commented that the veteran had 
impingement syndrome of the left shoulder, but that symptoms 
of impingement syndrome do not include neuropathy.  The 
examiner commented that the pain may be related to cervical 
radiculopathy.  On remand, the veteran should be afforded a 
VA examination wherein the examiner specifically comments on 
all neurological disorders that the veteran has in regard to 
his left upper extremity, as well as on their etiology.  The 
examiner should specifically comment on whether any 
neurological disorders represent symptoms of intervertebral 
disc syndrome.

The issue of an entitlement to an effective date earlier than 
July 15, 2002, for a TDIU, has not been developed under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Regarding the three other issues on appeal, it is 
noted that the veteran was sent a VCAA letter in October 
2002, but said letter did not address the issue of a 
neurological disability of the left upper extremity 
secondary.  Also, regarding the issue of disability benefits 
for a psychiatric disability secondary to pain from the 
veteran's left shoulder and cervical spine disabilities, the 
RO cited the requirements for proving service connection, not 
the requirements for proving disability benefits for a 
disability secondary to a disability where benefits had been 
granted under 38 U.S.C.A. § 1151.  Similarly, regarding the 
issue of disability benefits under 38 U.S.C.A. § 1151 for 
burn scars on the face and left shoulder associated with an 
MRI study ordered by VA, the letter did not cite the 
requirements for proving such a claim.   

As noted in the part of the decision where the issues on 
appeal were being discussed, there are five issues which are 
the subject of a separate appellate decision.  When the RO 
schedules the veteran for a VA examination, it should do so 
in accordance with the REMAND directives in that separate 
appellate decision.  In other words, the RO should attempt to 
have the VA examiner answer questions from both REMAND 
directives so as to avoid having the veteran scheduled for 
more VA examinations than necessary.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify any recent medical treatment for 
his left upper extremity, burn scars on 
his face and left shoulder, and any 
psychiatric disorders (both private and 
VA), and the RO should request copies of 
all records associated with such 
treatment.  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder, and a copy of this REMAND should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should determine the nature and 
likely etiology of any psychiatric 
disorders found.  The examination report 
should include responses to the following 
medical questions:

a.  Provide diagnoses of all 
psychiatric disorders.
 
b.  For all disorders identified in 
(a) state as precisely as possible 
the time of onset of such disorders.  
The examiner should specifically 
state whether it is as least as 
likely as not that any identified 
psychiatric disorders are 
proximately due to or the result of 
pain associated with the veteran's 
left shoulder and cervical spine 
disabilities for which VA disability 
benefits have been granted.

3.  The veteran should be scheduled for a 
VA medical examination.  The claims 
folder, and a copy of this REMAND should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should determine whether the 
veteran has burn scars on his face and 
left shoulder.  The examiner should 
comment on the etiology of all 
neurological disorders that the veteran 
has in regard to his left upper 
extremity.  The examiner should 
specifically comment on whether any 
neurological disorders represent symptoms 
of intervertebral disc syndrome.  The 
examination report should include 
responses to the following medical 
questions:

a.  Does the veteran have scars on 
his face and left shoulder?

b.  If the veteran does have scars 
on his face and left shoulder, state 
as precisely as possible the time of 
onset of such scars.  The examiner 
should specifically state whether it 
is as least as likely as not that 
any scars on the veteran's face 
and/or left shoulder are the result 
of an MRI study ordered by VA.

c.  Provide diagnoses of all 
neurological disorders that the 
veteran has in regard to his left 
upper extremity, to include his 
shoulder.  

d.  Please comment on whether it is 
at least as likely as not that any 
neurological disorders are 
proximately due to or the result of 
the veteran's left shoulder and/or 
cervical spine disabilities.  

e.  Describe all neurological 
symptoms that the veteran has in 
regard to his left upper extremity, 
to include his shoulder, and please 
comment on whether it is at least as 
likely as not that they are symptoms 
of intervertebral disc disease.  

4.  The RO should issue a Statement of 
the Case concerning an earlier effective 
date than July 15, 2002, for the grant of 
a TDIU.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 2002).

5.  The RO should send the veteran a VCAA 
letter regarding the issues on appeal 
(entitlement to an earlier effective date 
than July 15, 2002, for the grant of 
TDIU; entitlement to VA disability 
benefits for a neurological disability of 
the left upper extremity secondary to 
left shoulder and cervical spine 
disabilities; entitlement to VA 
disability benefits for depression 
secondary to pain associated with the 
veteran's left shoulder and cervical 
spine disabilities; entitlement to VA 
disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for burn scars on 
the face and left shoulder associated 
with a Magnetic Resonance Imaging (MRI) 
study ordered by VA), which cites the 
relevant portions of the Veterans Claims 
Assistance Act of 2000 (VCAA), see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The 
letter should also cite the implementing 
regulations for the VCAA, which were also 
made effective November 9, 2000, for the 
most part. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The RO should inform the veteran 
that he has one year to respond to such 
letter, unless he waives the one year 
time period.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  The RO should readjudicate the 
appellant's claim of VA disability 
benefits for a psychiatric disability 
secondary to pain associated with left 
shoulder and cervical spine disabilities.  
The RO should also readjudicate the 
appellant's claim of VA disability 
benefits for a neurological disability of 
the left upper extremity secondary to 
left shoulder and cervical spine 
disabilities.  The RO should also 
readjudicate the appellant's claim of VA 
disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for burn scars on 
the face and left shoulder associated 
with a Magnetic Resonance Imaging (MRI) 
study ordered by VA.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




